 1                               UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
                                                  )
 4                                                )
     UNITED STATES OF AMERICA,                    )
 5                                                )
                    Plaintiff,                    )
 6                                                ) CASE NO: 2:15-cr-0174-KJD-PAL
                    vs.                           )          2:15-cr-0193-KJD-PAL
 7                                                )
     CHARLENE SCOTT,                              )
 8                                                )
                    Defendant.                    )
 9                                                )
                                                  )
10                                                )

11                                                ORDER

12          Presently before the Court is Defendant Charlene Scott’s Second Unopposed Motion to

13 Continue Self Surrender Date (ECF 276/63). Having read and considered the motion, and good cause
14   being found, the motion is GRANTED, and the Defendant’s self-surrender date is continued to

15
          3rd
     the _________           March
                            June
                   Day of __________________, 2019.
16
17
18
19   DATED this _____
                 1st day of March, 2019.
20
21
                                      ________________________________________
22                                    UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28


                                                   2
